In his motion for rehearing appellant complains at our criticism of the form of his bill of exceptions No. 3 which is set out rather fully in said opinion. We stated that said bill did not show error because it did not affirmatively appear therefrom that the statements of the party at whom appellant was shooting, as detailed by the witness Will Trezevant, were not shown to have been out of the presence and hearing of the appellant. Had we stopped with this statement we would have avoided the criticism of our opinion. We think the bill of exceptions fails to show any error for the reasons mentioned.
We have examined the other grounds of said motion and do not think same are well taken, and it is therefore overruled.
Overruled.